Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 006/01/2022 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baskar et al. (US 9,711,501 B1).
Regarding independent claim 24: Basker teaches (e.g., Figs. 1-6) an integrated circuit device, comprising:
a first transistor device layer (111) including a first gate structure (130), 
a first source or drain region (first source/drain region are active regions of the first transistor, inherently present, within substrate 110/1100) adjacent the first gate structure (130) and comprising a first semiconductor material (110/1100), and 
a first contact structure (112) on the first source or drain region (source/drain region regions of first transistor);
a second transistor device layer (10) including a second gate structure (140), 
a second source or drain region (second source/drain regions are active regions, inherently present, in transistor within substrate 110/1200) adjacent the second gate structure (140) and comprising a second semiconductor material (120/1200), and 
a second contact structure (601/602);
wherein the first and second transistor device layers are arranged in a vertically stacked configuration (Figs. 1-6; second transistor device layer 12 vertically stacked on transistor device layer 111), and 
the second contact structure (601/602) passes through the second semiconductor material (120/1200) of the second source or drain region (active regions in second transistor, Figs. 1-6) and contacts the first contact structure (112) on the first source or drain region (active regions of the first transistor, Figs. 1-6) and
a spacer material (142) above the second semiconductor material of the second source or drain region, 
wherein a boundary of the spacer material (142) is collinear (same level at the boundary) with a boundary of the second semiconductor material of the second source or drain region (120/1200).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Huo et al. (US 2006/0220134 A1).
Regarding independent claim 1: Leobandung teaches (e.g., Figs. 1-24) an integrated circuit structure, comprising:
a first transistor device layer (Col. 8, Lines 30-47 and Col. 11, Lines 14-30: transistor layer including substrate 34P, layer 36/42/56) including a first gate structure (Col. 12, Lines 2-10: #44/46), 
a first source or drain region (Col. 8, Lines 30-47 and Col. 12, Lines 2-10: region of first source or drain region in 34P/36) adjacent the first gate structure and comprising a first semiconductor material (first material 34P/36 of first source or drain region), and 
a contact structure (Col. 16, Lines 48-52# 98) on the first source or drain region; and 
a second transistor device layer (Col. 13, Lines 34-44: second transistor device layer including layer 64/66) including a second gate structure (Col. 14, Lines 50-63: #74/76), and 
a second source or drain region (Col. 15, Lines 32-45: region #82/84) adjacent the second gate structure and comprising a second semiconductor material (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region); 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration (Col. 15, Lines 36-55: first and second transistor device layers are arranged in a vertically stacked configuration, Fig. 24), and 
the second semiconductor material of the second source or drain region extends downward to contact the contact structure on the first source or drain region (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region extends downward to contact the contact structure 98 on the first source or drain region 34P). 
Leobandung does not expressly teach that the second semiconductor material of the second source or drain region extends downward to directly contact the contact structure on the first source or drain region.
Huo teaches (e.g. Fig. 2) an integrated circuit structure comprising a second semiconductor material of a second source or drain region ([0027]: semiconductor material of a second source or drain region 415 of transistor 410), a contact structure ([0028]: 370) on a first source or drain region ([0021]-[0022]: first source or drain region of transistor 220 with channel region 240);
Huo further teaches that the second semiconductor material of the second source or drain region ([0027]: semiconductor material of a second source or drain region 415 of transistor 410), extends downward to directly contact the contact structure ([0028]: 370) on the first source or drain region ([0021]-[0022]: first source or drain region of transistor 220 with channel region 240).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit of Leobandung, the second semiconductor material of the second source or drain region extending downward to directly contact the contact structure on the first source or drain region, as taught by Huo, for the benefit of increasing device integration and thus increase device functionality by including various devices on the same device package.
Regarding claim 6: Leobandung and Huo teach the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, nanowire, and/or nanoribbon (Leobandung: Col. 15, Lines 40-59: semiconductor fin).
Regarding claim 7: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
 wherein the first and second gate structures each include a gate electrode and a gate dielectric between the gate electrode and a corresponding gated region (Leobandung: Col. 9, Lines 57-67 and Col. 15, Lines 53-67: first gate structure includes first gate dielectric 44 and first gate electrode 46; second gate structure includes second gate dielectric 74 and second gate electrode 76),
the gate dielectrics comprise a high-k dielectric material (Leobandung: Col. 9, Lines 25-39Col. 14, Lines 42-63; both first gate dielectric 44 and second gate dielectric 74 are similar and are of high-K dielectric material). 
Regarding claim 8: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material (Leobandung: Col. 4, Lines 21-33), and 
the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Col 7, Lines 30-49).
Regarding claim 9: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
 wherein first source or drain region comprises an n-type dopant (Leobandung: Col. 7, Lines 47-60), and the second source or drain region comprises a p-type dopant (Leobandung: Col. 13, Lines 35-44). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Huo et al. (US 2006/0220134 A1) as applied above and further in view of Deligianni et al. (US 2011/0108803 A1).
Regarding claim 2: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends.
 Leobandung does not expressly teach that the integrated circuit structure 
further comprises an isolation wall within the first transistor device layer, the contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall.
Deligianni teaches (e.g. Figs. 5A-5P with stacked transistors, see stacked transistors shown in Fig. 6, [0105]) an integrated circuit structure, comprising a first transistor layer ([0091]: 512) and a contact structure ([0093]: 580) on a first source drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode), 
Deligianni further teach that the integrated circuit further comprising an isolation wall ([0100]-[0101]: 590) within the first transistor device layer ([0091]: 512), 
the contact structure ([0093]: 580) on the first source or drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode) being laterally adjacent to the isolation wall (590), and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall ([0028], [0030] and [0105]: isolation wall formed to separate transistors is disclosed; this applies for stacked device layers [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising an isolation wall within the first transistor device layer, the contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, as taught by Deligianni, for the benefit of reducing signal interference between adjacent transistors no the same level, and thus allow selectivity in operating the integrated circuit.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) and Huo et al. (US 2006/0220134 A1) as applied above and further in view of Greenlaw (US 2003/0129829 A1).
Regarding claim 4: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
Leobandung does not expressly teach that the integrated circuit structure further comprises 
a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer. 
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0073] and [0075]: 1103) and a source drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
a bonding layer ([0073] and [0075]: layer 1101 is a bonding layer, see [0051]-[0052]: bonding layer 101 used for upper device layer and bonding layer 207 used for lower device layer; [0077]: bonding layer process used in Figs. 5a-5e is similar to process used in Figs. 1a-1c) in the second transistor device layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]), the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]; substrate 1103 including source drain region is laterally adjacent to the bonding layer 1101).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer, as taught by Greenlaw, for the benefit of increasing the bonding strength of the device stacks and thus improve device reliability. 
Regarding claim 5: Leobandung and Huo the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
wherein the contact structure on the first source or drain region is a first contact structure (98), 
Leobandung does not expressly teach
the integrated circuit structure further comprising a second contact structure on an upper surface of the second source or drain region.
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0075]: 1103) and a second source or drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077])
Greenlaw further teaches that 
the integrated circuit structure further comprising a second contact structure ([0079]: 1616) on an upper surface of the second source or drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising a second contact structure on an upper surface of the second source or drain region, for the benefit of increasing the selectivity in transferring signal from and out of the integrated circuit to outer devices.

Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Huo et al. (US 2006/0220134 A1) and  Chandrasekaran et al. (US 2011/0248403 A1).
Regarding independent claim 10: Leobandung teaches (e.g., Figs. 1-24) an integrated circuit device, comprising:
a first transistor device layer (Col. 8, Lines 30-47 and Col. 11, Lines 14-30: transistor layer including substrate 34P, layer 36/42/56) including a first gate structure (Col. 12, Lines 2-10: #44/46), 
a first source or drain region (Col. 8, Lines 30-47 and Col. 12, Lines 2-10: region of first source or drain region in 34P/36) adjacent the first gate structure and comprising a first semiconductor material (first material 34P/36 of first source or drain region), and 
a first contact structure (Col. 16, Lines 48-52# 98) on the first source or drain region; 
a second transistor device layer (Col. 13, Lines 34-44: second transistor device layer including layer 64/66) including a second gate structure (Col. 14, Lines 50-63: #74/76), 
a second source or drain region (Col. 15, Lines 32-45: region #82/84) adjacent the second gate structure and comprising a second semiconductor material (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region), and 
a second contact structure (Col. 16, Lines 27-31: 92); and 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration (Col. 15, Lines 36-55: first and second transistor device layers are arranged in a vertically stacked configuration, Fig. 24), and 
the second contact structure passes through the second semiconductor material of the second source or drain region and contacts the first contact structure on the first source or drain region (Col. 16, Lines 27-31: 92).
Leobandung does not expressly teach that the second contact structure passes through the second semiconductor material of the second source or drain region and directly contacts the first contact structure on the first source or drain region
Huo teaches (e.g. Fig. 2) an integrated circuit structure comprising a second semiconductor material of a second source or drain region ([0027]: semiconductor material of a second source or drain region 415 of transistor 410), a contact structure ([0028]: 370) on a first source or drain region ([0021]-[0022]: first source or drain region of transistor 220 with channel region 240);
Huo further teaches that the second semiconductor material of the second source or drain region ([0027]: semiconductor material of a second source or drain region 415 of transistor 410), extends downward to directly contact the contact structure ([0028]: 370) on the first source or drain region ([0021]-[0022]: first source or drain region of transistor 220 with channel region 240).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit of Leobandung, the second semiconductor material of the second source or drain region extending downward to directly contact the contact structure on the first source or drain region, as taught by Huo, for the benefit of increasing device integration and thus increase device functionality by including various devices on the same device package.
Alternatively, should the limitation “the second contact structure passes through the second semiconductor material of the second source or drain region and directly contacts the first contact structure on the first source or drain region” not clearly taught by Leobandung as modified by Huo, 
Chandrasekar teaches (e.g., Figs. 3A-3F) an integrated circuit structure comprising a second contact structure ([0021]: contact 314) a second semiconductor material of a second source or drain region ([0018]-[0020]: second semiconductor material 302 of source region 304), a first source or drain region ([0023]: first source region 364) and a first contact structure ([0023]-[0024]: 382/388).
Chandrasekar further teaches that
the second contact structure ([0021]: contact 314) passes through the second semiconductor material of the second source or drain region ([0018]-[0020]: second semiconductor material 302 of source region 304) and directly contacts the first contact structure ([0023]-[0024]: 382/388) on the first source or drain region ([0023]: first source region 364).
Therefore. it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit of Leobandung as modified by huo, the second contact structure passing through the second semiconductor material of the second source or drain region and directly contacting the first contact structure on the first source or drain region, as taught by Chandrasekar, for the benefit of reducing material usage and the interconnection length between adjacent devices and thus improve the integrated device signal speed.
Regarding claim 15: Leobandung, Huo and Chandrasekar teach the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, a nanowire, and/or a nanoribbon (Leobandung: Col. 15, Lines 40-59: semiconductor fin).
Regarding claim 16: Leobandung, Huo and Chandrasekar the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first and second gate structures each include a gate electrode and a gate dielectric between the gate electrode and a corresponding gated region (Leobandung: Col. 9, Lines 57-67 and Col. 15, Lines 53-67: first gate structure includes first gate dielectric 44 and first gate electrode 46; second gate structure includes second gate dielectric 74 and second gate electrode 76), 
wherein the gate dielectrics comprise a high-k dielectric material (Leobandung: Col. 9, Lines 25-39Col. 14, Lines 42-63; both first gate dielectric 44 and second gate dielectric 74 are similar and are of high-K dielectric material). 
Regarding claim 17: Leobandung, Huo and Chandrasekar the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material (Leobandung: Col. 4, Lines 21-33),
the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Leobandung: Col 7, Lines 30-49), 
the first source or drain region comprises an n-type dopant (Leobandung: Col. 7, Lines 47-60), and the second source or drain region comprises a p-type dopant (Leobandung: Col. 13, Lines 35-44). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Huo et al. (US 2006/0220134 A1) and  Chandrasekaran et al. (US 2011/0248403 A1) as applied above and further in view of Deligianni et al. (US 2011/0108803 A1).
Regarding claim 11: Leobandung, Huo and Chandrasekar the claim limitation of the integrated circuit structure of claim 10, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure
further comprises an isolation wall within the first transistor device layer, the first contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, such that the second semiconductor material is between the second contact structure and the isolation wall.
Deligianni teaches (e.g. Figs. 5A-5P with stacked transistors, see stacked transistors shown in Fig. 6, [0105]) an integrated circuit structure, comprising a first transistor layer ([0091]: 512) and a first contact structure ([0093]: 580) on a first source drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode) and a second contact structure ([0097]-[0098]: 580’), 
Deligianni further teach that the integrated circuit further comprising an isolation wall ([0100]-[0101]: 590) within the first transistor device layer ([0091]: 512), 
the contact structure ([0093]: 580) on the first source or drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode) being laterally adjacent to the isolation wall (590), and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall ([0028], [0030] and [0105]: isolation wall formed to separate transistors is disclosed; this applies for stacked device layers [0030]) such that the second semiconductor material is between the second contact structure and the isolation wall ([0097]-[0098]: second contact 580’ and isolation wall ([0101]: 590), 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising an isolation wall within the first transistor device layer, the first contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, such that the second semiconductor material is between the second contact structure and the isolation wall, as taught by Deligianni, for the benefit of reducing signal interference between adjacent transistors no the same level, and thus allow selectivity in operating the integrated circuit.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Huo et al. (US 2006/0220134 A1) and  Chandrasekaran et al. (US 2011/0248403 A1) as applied above and further in view of Greenlaw (US 2003/0129829 A1).
Regarding claim 13: Leobandung and Huo teach the claim limitation of the integrated circuit structure of claim 10, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure further comprises 
a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer.
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0073] and [0075]: 1103) and a source drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
a bonding layer ([0073] and [0075]: layer 1101 is a bonding layer, see [0051]-[0052]: bonding layer 101 used for upper device layer and bonding layer 207 used for lower device layer; [0077]: bonding layer process used in Figs. 5a-5e is similar to process used in Figs. 1a-1c) in the second transistor device layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]), the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]; substrate 1103 including source drain region is laterally adjacent to the bonding layer 1101).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer, as taught by Greenlaw, for the benefit of increasing the bonding strength of the device stacks and thus improve device reliability. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-20 of copending Application No.  16024076 (reference application) with PGPub US 2020/0006330 A1 to Lilak et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending Application renders obvious the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding independent claim 1: Lilak teaches (e.g., Claims 1-20) an integrated circuit structure, comprising:
a first transistor device layer including a first gate structure, a first source or drain region adjacent the first gate structure and comprising a first semiconductor material, and a contact structure on the first source or drain region (Claim 1, Lines 1-10, source drain region inherently present in a transistor device); and 
a second transistor device layer including a second gate structure, and a second source or drain region adjacent the second gate structure and comprising a second semiconductor material (Claim 1, Lines 11-13; source drain region inherently present in a transistor device); 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration, and the second semiconductor material of the second source or drain region extends downward to directly contact the contact structure on the first source or drain region (Claim 1, Lines 11-18). 
Regarding claim 6. Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, nanowire, and/or nanoribbon (Claim 4).
Regarding claim 7: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first and second gate structures each include a gate electrode and a gate dielectric between the gate electrode and a corresponding gated region, and wherein the gate dielectrics comprise a high-k dielectric material (Claim 7). 
Regarding claim 8: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material, and the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Claim 11).
Regarding claim 9: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
 wherein first source or drain region comprises an n-type dopant, and the second source or drain region comprises a p-type dopant (Claim 1, obvious to try to make the first and second source drain regions complementary; with one region n-type and the other region p-type). 

Allowable Subject Matter
Claims 3, 12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“wherein one or both of the isolation walls within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”. 

Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
 “wherein one or both of the isolation walls within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”. 

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“and a void or air gap laterally adjacent to the second contact structure and under the second semiconductor material of the second source or drain region”. 

Regarding claim 18. the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“further comprising a spacer material above the second semiconductor material of the second source or drain region, 
wherein a boundary of the spacer material is collinear with a boundary of the second semiconductor material of the second source or drain region”.

Claims 19-20 depend from claim 18 and therefore, are allowed for the same reason as claim 18.

Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:

“an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, wherein one or both of the isolation walls within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”.

Regarding claim 22: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, such that the second semiconductor material is between the second
contact structure and the isolation wall, wherein one or both of the isolation walls
within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”.

Regarding claim 23: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“and a void or air gap laterally adjacent to the second contact structure and under the second semiconductor material of the second source or drain region”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly introduced limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2016029375 A1) teaches an isolation walls (252) within a first or a second transistor device layer (270/228) comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls (insulation layer 254 comprises an oxide layer and the isolation wall comprises silicon nitride (SiN) these layers provide etch selectivity with respect to each other).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826